Title: To James Madison from Robert Smith, [15 April] 1809
From: Smith, Robert
To: Madison, James


Sir,[15 April 1809]
The enclosed sketch of my proposed answer to Mr Erskine I yesterday morning gave to Mr Gallatin for his consideration—And last Evening I gave him in a short note the intimation which Mr Erskine gave me yesterday at your house. Unexplained there is no understanding it. But I presume he means to say this morning, that he has authority to fix with us the day, when the orders in Council shall cease to Operate and that he will do this, with an understanding, that the taking off of the Non-intercourse will be simultaneous. This the Act of Congress provides for without the intervention of the Executive. I intended calling upon you with these papers but am prevented by engagements in the Office.
R S.
 
[Enclosure]
SirFriday evening [14 April 1809]
I return the intended answer to Mr Erskine, which agrees in substance with what I understood to be our general sentiment yesterday. Until we shall have seen Mr E.’s note in its definitive shape, the precise form to be given to the allusion to the object of the non-intercourse act cannot, I think, be determined; it is the most difficult part & must be modified so as to meet the ground which Mr E. will assume in that respect. Will it be best to be silent on Berkeley’s trial? or to conclude the note by intimating a confidence that it will take place? This is suggested only for consideration.
I do not understand the offer made on the subject of the orders of council. How can Mr Erskine promise that they will cease to operate next week? when that, by his own proposition, rests on a contingency vizt our taking off the non Intercourse. Does he only mean, that vessels taken under those orders, subsequent to the day agreed on, will be released, if we take off the non-intercourse on that day? We must wait for his explanations & understand what he intends by his suggested modifications. Is it possible that the orders are to be rescinded next week in England, and that he is trying to make the best bargain he can before we know the fact? That would be very little game. Respectfully,
Albert Gallatin
 